DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1 - 20 are allowed.
2.	Based upon review of Applicant’s Appeal Brief Pursuant to 37 CFR § 41.37, submitted on April 6, 2022, the review Panel concluded, on June 6, 2022, that Applicant’s arguments with respect to the rejection under 35 USC § 103, that the cited references do not disclose the features of the claims, are persuasive. Accordingly, the Section 103 rejection in the Final Rejection issued on November 24, 2021 is withdrawn and Claims 1 - 20 are found to be allowable.

REASONS FOR ALLOWANCE


The cited references, Calmon, Voorhees, and Chapelle considered alone or in combination, do not disclose or render obvious all of the features of amended independent Claims 1, 10 and 17 and dependent Claims 2-9, 11-16 and 18-20, particularly, the merging of a first training parameter generated by a first physical computing node and a second training parameter generated at a second physical computing node, where a final training parameter is generated by a master node based on the merging, and the final training parameter is obtained by the first physical computing node to apply to the local model. A search of the prior art has not identified art that discloses, either alone or in combination, the elements of the amended claims. Independent Claims 1, 10 and 17 and dependent Claims 2-3, 7-9, 11-12, 16 and 18-20 are allowable. 

The closest prior art of record US 2019/0287026 A1, Calmon et al., discloses one or more of partitioning a data set from a data provider into a training data set and a test data set, exposing the training data set to a learning service provider while preventing the learning service provider from being able to access the test data set, wherein the preventing comprises encrypting the test data set and storing the encrypted test data set in an immutable ledger, receiving a learning model that is generated by the learning service provider based on the exposed training data set, executing the received learning model using the test data set as input to verify whether the learning model satisfies a predefined performance threshold, and in response to verifying the learning model satisfies the predefined performance threshold, outputting information about the verification to a computing node. Calmon does not teach the merging of a first training parameter generated by a first physical computing node and a second training parameter generated at a second physical computing node, where a final training parameter is generated by a master node based on the merging, and the final training parameter is obtained by the first physical computing node to apply to the local model.

The closest prior art of record Decentralized Machine Learning White Paper, 31 December 2017, www.decentralizedml.com discloses Decentralized Machine Learning (DML) protocol is designed to expand the reach to untapped private data and unleash their potential to facilitate machine learning development while providing economic incentives and protecting data privacy. Machine learning algorithms will be run on  devices without extracting the data from the devices, which will be kept within the devices. Only the machine learning result will be aggregated with outcomes generated from other devices to form an unbiased, comprehensive and accurate crowdsourced analytics and predictions. Through DML protocol, both the private data and processing power for machine learning are decentralized as algorithms are run directly on individual devices by utilizing their idle processing power.
The closest prior art of record US 9,633,315 B2, Chapelle et al., discloses distributed machine learning on a cluster including a plurality of nodes. A machine learning process is performed in each of the plurality of nodes based on a respective subset of training data to calculate a local parameter. The training data is partitioned over the plurality of nodes. A plurality of operation nodes are determined from the plurality of nodes based on a status of the machine learning process performed in each of the plurality of nodes. The plurality of operation nodes are connected to form a network topology. An aggregated parameter is generated by merging local parameters calculated in each of the plurality of operation nodes in accordance with the network topology.

Other relevant prior art:

Xuhui Chen, et al., When Machine Learning Meets Blockchain: A Decentralized, Privacy-preserving and Secure Design, 2018 IEEE International Conference on Big Data, pp. 1178 - 1187.;

Angelia Nedic, et al., Network Topology and Communication-Computation Tradeoffs in Decentralized Optimization, 15 Jan 2018, arXiv:1709.08765 [math.OC], pp. 1 - 32.).; and
Abebe Abeshu Diro et al., Deep Learning: The Frontier for Distributed Attack Detention in Fog-to-Things Computing, February 2018, IEEE Communications Magazine, pp. 169 - 175.

For the reasons stated above, Claims 1 - 3, 7 - 12 and 16 - 20 have been deemed to be allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE N. PROIOS/Examiner, Art Unit 3694    
                                                                                                                                                                                                    
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694